.




               OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
                                  AUSTIN
    GROVER   SELLERS
    ATTORNEY  GENERAL




    HonorableL, D, Qrif'fln
    County Attorney
    Jim Wells county
    Alloe, Texas
    Dear Sir;




              Your requestfor an                  he above statedques-
    tion haa bewn reowlvwd




                                         0,000 rsswsawdvelue-




                "Thw Commlsslonwra~Court has rwquestwdan opln-
           ion from me on thla quwstlonand I awwd 8omw hwlp.
               "It is my opinionthat 'thereIs no suoh Statutw
           in Twxaa, authorizlzgthw Commissioners@Court Of
           suoh Countiwsaa Jim Wwllr to wxpwnd Publio fund8
           of thw Countr for suoh i~&naly positlon.
I !
                                                      .




               L. D, hriffin,
      lionorablo                pagw 2


                Swotion18, zf ArtiolwV of thw Constitutionof thla
      itatw, rwada In part aa..followar




                       thw 18~8 of thw St&w, or 8a
          ..atll+tlon~and
           herwaftwr,~waoribwd."
               Thw SuprwmwCourt of Tbawa, In Bland va; O&r, 90
      Twxas495, ooastruwsthis provialon;a part of whioh opinion
      lss~otwd ia OplnioaHo. O-1919,by *a dwpertmwnt,a8 fol-
                                       :"
                                       ..I
                                       ..*




              power8and juriadlotion"vwrall oow     bual$sa
              aa~la~oonferrwd )7 thw c!Ltitution. .
              aJ,a.o
                   &vwa thgm atiohpo&ra itsarwa o&w&wd    'bx
              thw lav8 of the Btatw. t . ;'




                It lq thw opl&,onof thla departmwntthat the o,om-
      mlaaionwr8!~oourt la~%o$ ~utho~l8wd,$o~wmpl~4 oaee vorjcwr
      under the ?a&.8 aubaiittwdin your rwquwst. Jfware wnoloaFng
      a oopy of.ourop$nlonHO. C-1919,9 part of whloh VW jAink.ia
      ia suppor$of.oup,poaltQxa  -$8kwphwrw..
IIohorablw   L. D; Orlffin,   page3


             Trusting   thw foregoInganawwra7our requwat,wearw

                                         Yours vwry truly
                                      ATTORRRYORIWUL OF TEXAS

                                      B7 (a) Frwd C.A;zzz

FCCrdbrfb
RNC
APEROVEDJAR 29, 1945
 a) Carlo8 Ashlw7
4IRST ASSlbSMT
ATTORRSY W?lXlUL


APPROVRD OPINKOHCOUUIT!FRX
BY OS) BWB, CRAIRMAR